Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: each of independent claims 1, 9, and 17 recite a single-use surgical marking pen assembly that includes an elongated member with a second end engaged with a stopper, and a stoppage positioned on an interior surface of the housing (claim 1) integrally molded to an interior surface of the housing (claim 9), or an interior circumference of the housing defining a stoppage (claim 17).  In each of claims 1, 9, and 17, there is a cooperative relationship defined between the stopper and the stoppage that performs the function of prohibiting the extension of the ink tip.  The prior art fails to disclose or suggest the structures and functions as recited in claims 1, 9, and 17.  The remaining claims respectively depend from claims 1, 9, and 17, and thus incorporate the allowable features thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2007/0203504 (Denny et al.) discloses an anti-microbial growth-inhibiting, skin-marking device for applying a marking agent to the skin of a patient who is to undergo a medical procedure such as radiation therapy. The skin-marking device has a flexible housing that contains a rupturable cartridge containing the marking agent and anti-bacterial, anti-fungal, and anti-viral solution. A flexible housing with a dry wick-type marking nib in one end which communicates with the interior of the housing and which is impregnated with a skin marking dye or ink. A cap for the marking device which is resistant to mocrobials, mold and mildew.
U.S. publication no. 2006/0235434 (Pavich et al.) discloses a one-time skin marking system and method. The system includes a marking implement with a hollow body portion and a marking tip extending therefrom. When liquid contained in the hollow body portion is introduced to the tip, the marking implement is used to mark a surgical site and then discarded.
U.S. publication no. 2010/0150639 (Ryan et al) discloses a writing instrument having a housing accommodating various sizes and lengths of cartridges fixed inside the housing by an adjustable control element. In its correct placement, the cartridge will abut against one end of the control element and will be held in place with a spring at the other end, such that the user may write steadily with the pen.  A control element 8, such as setscrew, is used to adjust and center the cartridge 9.
U.S. publication no. 2009/0297251 (Sokoloff) discloses a surgical skin marker has a handle body and a removably attached marking tip that is provided in a protective sterilized bag. After a single use, the marking tip can be removed and discarded. A new marking tip can be attached for a subsequent surgical procedure or treatment.
U.S. patent no. 6,056,737 (Rosen) discloses a single use pen-like marking device is disclosed which is useful for marking skin to form marks which persist for a least a week and which are invisible under ambient light but fluoresce under ultraviolet light and to reveal cracks and caries in teeth which are difficult to see under normal light and for visualizing plaque on teeth without leaving a stain visible under normal light. It has a flexible housing with a dry wick-type marking nib in one end which communicates with the interior of the housing and which is impregnated with a skin fluorescing furanone. Inside the housing is a sealed fragile glass tube therein which contains a solvent for the furanone. The marking device is activated by bending the housing until the glass tube breaks and releases the solvent, which saturates the marking nib and dissolves the furanone therein.
U.S. patent no. 4,588,319 (Niemeyer) discloses a marking pen that includes a cap 38 and inner end 40 mate in a friction fit to sealably contain the marking fluid 34 in a free-flowing state in the reservoir 36.
U.S. patent no. 4,269,525 (Melikian) discloses a writing instrument that includes structure which permits the retraction into the barrel of the tip of the writing instrument. 
U.S. patent no. 3,183,892 (Malm) discloses a project-retract mechanism for a ball-point writing instrument.
U.S. patent no. 9,815,317 (Bezuhly) discloses A marking instrument having a plurality of removable writing nibs serially aligned so that an operator can remove a spent or fluid-affected writing nib and, thereby, access a fresh writing tip.
U.S. publication no. 2013/0197358 (Gurtner et al.) discloses a device for marking tissue involved in surgery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799